
	

115 S1471 IS: Servicemember Debt Collection Reform Act 
U.S. Senate
2017-06-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		115th CONGRESS1st Session
		S. 1471
		IN THE SENATE OF THE UNITED STATES
		
			June 28, 2017
			Ms. Warren introduced the following bill; which was read twice and referred to the Committee on Armed Services
		
		A BILL
		To ensure the compliance of Department of Defense regulations with Federal consumer protection laws
			 on the collection of debt.
	
	
		1.Short title
 This Act may be cited as the Servicemember Debt Collection Reform Act .
		2.Review and update of regulations governing debt collectors interactions with unit commanders of
 members of the Armed ForcesNot later than 180 days after the date of the enactment of this Act, the Secretary of Defense shall review and update Department of Defense Directive 1344.09 and any associated regulations to ensure that such regulations comply with Federal consumer protection laws with respect to the collection of debt.
		
